IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 290
                                                   :
         ORDER AMENDING RULE                       :          APPELLATE PROCEDURAL RULES
         302 OF THE PENNSYLVANIA                   :
         RULES OF APPELLATE                        :          DOCKET
         PROCEDURE                                 :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 7th day of October, 2020, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 50 Pa.B. 303 (January 18, 2020):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 302 of the Pennsylvania Rules of Appellate Procedure is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.